DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4, 7, 8, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Von Maltzahn et al (US 2016/0158294).
The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Streptococcus australis (S.australis) and a pharmaceutically acceptable carrier.
Von Maltzahn et al disclose methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease (among others) (see Table 3).  These conditions are treated by administration of a composition comprising different bacteria.  Paragraphs [0070] and [0078], for example, teach that combinations of bacteria may be used, e.g., more than one.  S.australis is specifically taught as a bacteria which can be used to treat diabetes, metabolic disorders and hyperglycemia. Von Maltzahn et al teaches that the bacterial strain can be Streptococcus australis (S. australis) (para [0084] - "Bacterial 
The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  
Response to Applicants’ arguments:
Applicants argue that Von Maltzahn does not teach a method for treating a broadly recited ‘metabolic disorder in a subject” by administering to the subject a composition ‘comprising’ an S.australis bacterial strain and a pharmaceutically acceptable carrier.  Applicants argue that: 
Von Maltzahn relates to methods for populating the gastrointestinal tract of a subject by administering a therapeutic composition comprising a purified population of spore-forming bacteria. See, for example, paragraphs [0008]-[0019], [0118] — [0137], and the abstract. Von Maltzahn indicates that synergistic combinations of bacteria (e.g., two or more types of bacteria) can be used to treat diseases, disorders, and conditions associated with a dysbiosis. See, paragraphs [0079] and [0081] of Von Maltzahn.

They further argue that although Von Maltzahn lists S.australis in Table 1 as a possible OUT and hyperglycemia and type 2 diabetes in Table 3 as possible diseases, the reference fails to disclose at any point that the S.australis species of bacteria could or should be used to treat a metabolic disorder or reduce glucose levels in the blood.  They argue that hyperglycemia and types I and 2 diabetes are listed among a very large number of varied diseases.  They also argue that it is a non-spore forming bacteria which would be unsatisfactory to populate a gastrointestinal tract of a subject which is the intended purpose.

These arguments have been fully and carefully considered but are not deemed persuasive.  The instant claims very broadly claim a method which encompasses solely administering a composition comprising (open language) an isolated S.australis bacterial strain and a pharmaceutically acceptable carrier.  Von Maltzahn teaches compositions comprising S.australis (whether including other bacteria as well) and a carrier to subjects.  The same method step is being performed which, therefore, would be expected to have the identical results. Applicants have not shown that the claimed S.australis is unique in any way to other S.australis strains. The prior art teaches bacteria as probiotics.  And, although the metabolic disorders are in a laundry list, of other potential diseases or disorders that may be treated, it does not teach away from the use of S.australis (or any bacteria in Table 1) from being using in a composition for that purpose.  Von Maltzahn et al disclose methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease (among others) (see Table 3).  These conditions are treated by administration of a composition comprising different bacteria.  Paragraphs [0070] and [0078], for example, teach that combinations of bacteria may be used, e.g., more than one.  S.australis is specifically taught as a bacteria which can be used to treat diabetes, metabolic disorders and hyperglycemia. Von Maltzahn et al teaches that the bacterial strain can be Streptococcus australis (S. australis) (para [0084] - "Bacterial compositions may be prepared comprising...isolated bacteria, chosen from the species .


3.	Claims 1-4, 7, 8, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Silver et al (US 2017/0127167 A1).
The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Streptococcus australis (S.australis) and a pharmaceutically acceptable carrier.
Silver et al discloses administering bacteria strain S. australis (abstract -" The present disclosure relates generally to a composition for feeding an infant...wherein the second component comprises at least one live bacterium from human breast milk"; para [0174] - "In another variation of this aspect of the invention that provides both BSCs and bacterium, some variations of this aspect of the (at least) three-component invention, the source of the bacterium is a probiotic culture, in addition to, or instead of, bacterium derived directly from the mother. Non-limiting examples of bacteria with particular importance for the present disclosure are...Streptococcus australis"; para [0447] - "For example, and as indicated above, the compositions of the present disclosure can provide protection against diarrheal, respiratory diseases, can reduce the infant's risk of developing other diseases, such as diabetes or obesity").  This method has identical method steps to instant claim 1.  The instant claims use the terminology “comprising” which allows for other ingredients, e.g., including formula, milk, etc..
Response to Applicants’ arguments:

	Silver relates to methods of making a milk-based composition that can be used to feed infants, and that can include pasteurized breast milk and living cells that produce a non-cellular organic component of human breast milk that is destroyed or inactivated by pasteurization (see, e.g., paragraphs [0039] — [0041]). Silver indicates that a live bacterium, but typically two or more different live bacteria, can be added to the breast milk. See, e.g., paragraph [0395]. Paragraphs [0423] — [0429] of Silver indicate that the bacteria to be included in the composition have been previously identified in the breast milk of the mother. As noted in paragraph [0424], the bacterial composition of human breast milk bacterial communities associated with a particular individual often are be highly personalized.


	Applicants go to argue that the compositions of Silver are milk-based foods for feeding infants and that Silver teaches using S.australis among many other bacterial species as a milk-based composition.
	These arguments have been fully and carefully considered but are not deemed persuasive.  The instant claims very broadly claim a method which encompasses solely administering a composition comprising (open language) an isolated S.australis bacterial strain and a pharmaceutically acceptable carrier.  The prior art teaches the compositions for use as a probiotic which are very well known in the art for causing a myriad of positive effects in the body.  Silver recites that -" The present disclosure relates generally to a composition for feeding an infant...wherein the second component comprises at least one live bacterium from human breast milk"; para [0174] - "In another variation of this aspect of the invention that provides both BSCs and bacterium, some variations of this aspect of the (at least) three-component invention, the source of the bacterium is a probiotic culture, in addition to, or instead of, bacterium derived directly from the mother. Non-limiting examples of bacteria with particular importance for the present disclosure are...Streptococcus australis"; para [0447] - "For example, and as indicated above, the compositions of the present disclosure can provide protection .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US 2016/0158294) and Silver et al (US 2017/0127167 A1) in view of Henn et al (US 2014/0147425).
The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Streptococcus australis (S.australis) and a pharmaceutically acceptable carrier.
The teachings of Silver and Von Maltzahn are set forth above.  However, they do not particularly exemplify the 16srRNA sequences set forth in claims 11-14.

The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  Though the reference is silent with regard to the subject having the various blood glucose levels recited in claims 5-6 and 16, a person with diagnosed diabetes would necessarily have presented with these glucose levels. In addition, if the method works as applicant claims it does, the result recited in claim 9 would necessarily occur. The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see 
Von Maltzahn et al differs from the instant claims in that they do not disclose measuring the subjects fasting blood glucose level at 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 months after administration of the composition.  It would have been obvious to one of ordinary skill in the art, at the time of invention, to check the fasting blood glucose level of a diabetic subject because it has been well known for many years that diabetics should check their blood glucose levels regularly both before and after meals as well as having regular doctor visits where a fasting blood glucose level would be checked.  This has been the standard of care for diabetics for many years.
Silver et al discloses administering bacteria strain S. australis (abstract -" The present disclosure relates generally to a composition for feeding an infant...wherein the second component comprises at least one live bacterium from human breast milk"; para [0174] - "In another variation of this aspect of the invention that provides both BSCs and bacterium, some variations of this aspect of the (at least) three-component invention, the source of the bacterium is a probiotic culture, in addition to, or instead of, bacterium derived directly from the mother. Non-limiting examples of bacteria with particular importance for the present disclosure are...Streptococcus australis"; para [0447] - "For example, and as indicated above, the compositions of the present disclosure can provide protection against diarrheal, respiratory diseases, can reduce the infant's risk of 
	Neither Von Maltzahn and Silver disclose that the S. australis bacterial strain has a 16S rRNA sequence that is at least 98%, 99% or 100% identical to    SEQ ID NO:  1. Henn (2014) discloses that the  S.australis bacterial strain has a 16S rRNA sequence that is at least 98% identical to SEQ ID NO: 1 (SEQ ID NO: 1646 is a 100% match to claimed 16S rRNA SEQ ID NO: 1). Based on Henn et al (2014), which discloses using bacterial compositions to treat metabolic disorders (para [0060] - "In particular, provided are synergistic combinations that treat, prevent, delay or reduce the symptoms of diseases, disorders and conditions associated with a dysbiosis. Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described herein, are provided in Tables 8 and 9"; Table 8 - "Diabetes Mellitus"), one of ordinary skill in the art would have found it obvious to use an S. australis bacterial strain having a 16S rRNA sequence that is at least 98% identical to SEQ ID NO: 1 in the methods disclosed by Von Maltzahn (2016) or Silver because Von Maltzahn 2016, Silver, and Henn et al (2014) all disclose probiotic compositions used in therapeutic treatment of a metabolic disorder.  Applicants have not shown that the particular strains with the recited 16s rRNA identity have unexpected or unobvious features that make them more 
Response to Applicants arguments:

The arguments concerning Silver and Von Maltzahn were addressed in response to the 102 arguments set forth above.  With respect to claims 11-14 and Henn et al.  Henn is cited to show that the SEQ ID Nos for the 16 srRNA of S.australis were inherent and well-known in the prior art and would have been functional equivalents to the S.australis bacteria in Silver and Von Maltzahn.  None of the references teach that there is a unique property to their S.australis strains which would not be expected in other S.australis strains, nor is a specific strain of S.australis claimed.  The claims broadly encompass the use of any S.australis, and Henn even teaches one with the same sRNA identity.

6.	Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US 2016/0158294) and Silver et al (US 2017/0127167 A1) in view of Segal et al (WO 2016/185469 A1).
	The teachings of Von Maltzahn and Silver are set forth above.  However, they do not specifically disclose that the subject has presented a fasting blood glucose level of greater than about 125 mg/dL. Segal discloses a method of improving the glucose response in a glucose intolerant subject comprising providing to the subject a probiotic composition comprising at least one bacteria species (p. 4, In 22-25 - 
	Regarding claim 6, neither Von Maltzahn or Silver disclose that the subject has presented with a 2-hour value for a 75 gram oral glucose tolerance test of greater than about 140 mg/dL. Silver discloses that the subject has presented with a 2-hour value for a 75 gram oral glucose tolerance test of greater than about 140 mg/dL (p. 4, In 22-25 -"According to an aspect of some embodiments of the present invention, there is provided a method of improving the glucose response in a glucose intolerant subject comprising providing to the subject a probiotic composition comprising at least one bacteria species"; p. 17, In 27 -29 - "As used herein, the term "glucose intolerant subject" refers to a subject that has a... a threshold 2- hour oral glucose tolerance test (OGTT) glucose level greater than 140 mg/dl"). Based on this disclosure, in which 
	Regarding claim 16, neither Von Maltzahn nor Silver disclose that the subject has presented a fasting blood glucose level of greater than about 125 mg/dL. Segal discloses that the subject has presented a fasting blood glucose level of greater than about 125 mg/dL (p. 4, In 22-25 - "According to an aspect of some embodiments of the present invention, there is provided a method of improving the glucose response in a glucose intolerant subject comprising providing to the subject a probiotic composition comprising at least one bacteria species"; p. 17, In 27-28 - "As used herein, the term "glucose intolerant subject" refers to a subject that has a threshold fasting plasma glucose (FPG) greater than 100 mg/dl"). Based on this disclosure, in which subjects having a fasting blood glucose level greater than 100 mg/dl are administered a probiotic containing a bacteria to reduce blood glucose levels, one of ordinary skill in the art would have found it obvious to administer the probiotic disclosed in either Seres'294 or Medela so that it could reduce the fasting blood glucose in a subject having a blood glucose level greater than 125 mg/dl, because Von Maltzahn, Silver, and Segal all 
Response to Applicants arguments:
The arguments concerning Silver and Von Maltzahn were addressed in response to the 102 arguments set forth above.  These methods have identical method steps to instant claims 1 and 15.  The instant claims use the terminology “comprising” which allows for other ingredients. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Based on Segal, in which subjects having a fasting blood glucose level greater than 100 mg/dl are administered a probiotic to reduce blood glucose levels, one of ordinary skill in the art would have found it obvious to administer the probiotic disclosed in Von Maltzahn or Silver to a subject having fasting blood glucose greater than 125 mg/dl, because Von Matlzahn or Silver, and Segal all discuss administering probiotic compositions used in therapeutic treatment of a metabolic disorder.

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US Patent Application Publication 2016/0158294) and Silver et al (US 2017/0127167 A1) in view of Park et al (US 2013/0316029).

Response to Applicants arguments:
The arguments concerning Silver and Von Maltzahn were addressed in response to the 102 arguments set forth above.  These methods have identical method steps to instant claims 1 and 15.  The instant claims use the terminology “comprising” which allows for other ingredients.  Applicants argue that Park dose not teach or suggest S.australis or treating a metabolic disease. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Based on this disclosure, in which mammalian subjects (mice) were administered bacterial compositions in order to reduce blood glucose levels, and such administration resulted in a 70% decrease in blood glucose level, it would have been obvious to one of ordinary skill in the art to have determined the fasting blood glucose level in the subject treated with probiotic compositions disclosed in either von Maltzahn or Silver, as a measurement of whether the patient is responsive to probiotic treatment, as taught by Park, and thus to have demonstrated that the administration results in a reduction of the subject's fasting blood glucose level of at least about 5%, 10%, 20%, 30% or 40% of the fasting blood glucose level of the .

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US Patent Application Publication 2016/0158294) and Silver et al (US 2017/0127167 A1) and Park et al (US 2013/0316029) in view of Pan et al (US 2013/0316029 A1).
	The teachings of Von Maltzahn, Silver and Park are set forth immediately above.  Regarding claim 10, Von Maltzahn, Silver, so not particulalry disclose that the reduction of a subject's fasting blood glucose level is measured at 5 months after the first administration of a composition. Pan discloses that the reduction of a subject's fasting blood glucose level is measured at 5 months after the first administration of a composition (abstract - 'The invention provides methods, compositions, and dietary formulations useful for managing blood glucose...The methods comprise administering to an animal a therapeutically effective amount of a combination of...one or more anti-glycation agents; one or more body fat reducing agents; one or more insulin sensitivity enhancing agents"; para [0077] -" The dietary supplement can comprise the dietary 
Response to Applicants arguments:
The arguments concerning Silver and Von Maltzahn were addressed in response to the 102 arguments set forth above.  These methods have identical method steps to instant claims 1 and 15.  The instant claims use the terminology “comprising” which allows for other ingredients.  Applicants argue that Pan dose not teach or suggest S.australis or treating a metabolic disease and does not cure the deficiencies of Maltzahn, Silver in Park. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the method steps of Von Maltzahn and Silver are identical to the scope of instant claim 1, one would expect to find the same results in the subject to which it is administered.

Conclusion
9.	No claim is allowed.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        10/6/21